Title: To George Washington from Samuel Huntington, 5 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia April 5 1781
                        
                        I have the Honor of transmitting your Excellency the enclosed Resolve of the 3d Instant, directing the recall
                            of Lieut. General Burgoine and all other Officers Prisoners of War now absent on their Paroles from America to return
                            immediately.
                        It is proper to inform your Excellency that this Resolution is adopted in Consequence of Information, that
                            the late President Laurens is confined in the Town of London as a State Criminal, under Pretext of his being guilty of
                            treasonable Practices.
                        Should this Resolution embarrass or impede any Measures your Excellency may have adopted relative, or
                            preparatory, to a general Exchange of Prisoners, it is taken for granted you will please to represent the same to Congress
                            previous to any Proceedings for carrying the resolve into Execution.
                        Before this comes to Hand your Excellency must have received Information that the Post on his Way from New
                            Windsor to Morristown on the last Saturday was taken, and the Mail, as I am informed, is carried to New York. ’Tis also
                            said that Letters from your Excellency were parcel of the Mail.
                        The enclosed Copy of a Letter from General Greene seems to evince that the Field was dearly bought by Lord
                            Cornwallis on the 15th Ulto, the Particulars of which Action it is presumed you have received.
                        I have been favored with your Letters of the 24th & 31st Ulto, with the Despatches to which they
                            refer. I have the Honor to be with the highest Respect & Esteem Sir your most obedient & most humble
                            Servant
                        
                            Sam. Huntington President

                        
                    